Citation Nr: 0706894	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis of 
the right hand prior to September 4, 2001.

2.  Entitlement to a compensable evaluation for arthritis of 
the left hand prior to September 4, 2001.

3.  Entitlement to an increased evaluation for arthritis of 
the right hand, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for arthritis of 
the left hand, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO) that continued noncompensable 
evaluations for arthritis of the right and left hands.

In a July 2003 rating decision, the Decision Review Officer 
granted 10 percent evaluations for arthritis of the right 
hand and arthritis of the left hand, each effective September 
4, 2001.  The veteran has indicated he wants an evaluation in 
excess of 10 percent for each hand, and thus the appeal 
continues.

In February 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  
Thereafter, in June 2005, the Board remanded the case to the 
RO for further evidentiary development.  The requested action 
has been completed and the case has been returned to the 
Board for further appellate consideration.  




FINDINGS OF FACT

1.  Prior to September 4, 2001, the veteran's arthritis of 
the right hand was manifested by swelling of the fingers and 
hands; neither limitation of motion nor X-ray evidence of 
arthritis was shown.  

2.  Prior to September 4, 2001, the veteran's arthritis of 
the left hand was manifested by swelling of the fingers and 
hands; neither limitation of motion nor X-ray evidence of 
arthritis was shown.

3.  Arthritis of the right hand is currently manifested by 
painful motion with weakness and fatigable with repeated 
activity.  Ankylosis; limitation of motion of the thumb with 
a gap of one to two inches (2.5 to 5.1 cms); limitation of 
motion of either the index or middle finger with a gap of one 
inch (2.5 cm) between the fingertip and the proximal 
transverse crease of the palm; or limitation of extension of 
the index or middle finger of more than 30 degrees are not 
shown.  

4.  Arthritis of the right hand is currently manifested by 
painful motion with weakness and fatigable with repeated 
activity.  Ankylosis; limitation of motion of the thumb with 
a gap of one to two inches (2.5 to 5.1 cms); limitation of 
motion of either the index or middle finger with a gap of one 
inch (2.5 cm) between the fingertip and the proximal 
transverse crease of the palm; or limitation of extension of 
the index or middle finger of more than 30 degrees are not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for arthritis 
of the right hand, prior to September 4, 2001, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Code 5010 (2006).  

2.  The criteria for a compensable evaluation for arthritis 
of the left hand, prior to September 4, 2001, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Code 5010 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5220-5223 (effective prior to 
January 2, 2002), 5220-5230 (effective as of January 2, 
2002). 

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5220-5223 (effective prior to 
January 2, 2002), 5220-5230 (effective as of January 2, 
2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in August 2003, subsequent to the initial adjudication 
of the claim.  While this letter provided adequate notice 
with respect to the evidence necessary to establish a higher 
disability rating for the veteran's service-connected 
arthritis of the hands, it did not provide notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  See Dingess, supra.  However, 
despite the inadequate notice provided to the appellant on 
this element, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since higher disability evaluations for the 
veteran's service-connected arthritis of the hands are not 
warranted, no disability rating will be assigned in this 
case, so there can be no possibility of any prejudice to the 
appellant in not notifying him of the evidence pertinent to 
that element.  Thus, there can be no possibly of any 
prejudice to the appellant in not notifying him of the 
evidence necessary to establish an effective date.

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Factual Background

Service connection for arthritis of the wrists, hands, feet, 
and ankles was granted by means of a May 1994 rating decision 
and assigned a 20 percent evaluation, effective December 1, 
1993.  In a June 1999 rating decision, the RO discontinued 
the 20 percent evaluation for arthritis of the wrists, hands, 
feet, and ankles.  Each disability was separated rated with 
the veteran's arthritis of the right hand and arthritis of 
the left hand both assigned a noncompensable evaluation.

In a July 2000 memorandum the veteran's representative 
requested increased ratings for several of the veteran's 
service-connected disabilities including arthritis in his 
hands.  Subsequent VA outpatient treatment records show that 
the veteran complained of multiple joint pain including hand 
pain with swelling of the hands and fingers.  In August 2000, 
the veteran was noted to have mild swelling of his first 
metacarpophalangeal joints (MCPs) bilaterally.  A December 
2000 rheumatology clinic progress note indicates that the 
veteran reported no problems with his upper extremities.  

A January 2001 treatment record notes that the veteran's 
hands had no cyanosis or edema, but there was mild swelling 
and erythema of the MCPs and hands bilaterally.  Despite 
these symptoms, the veteran had full range of motion.  
In connection with his claim for an increased rating, the 
veteran was afforded a fee basis VA compensation and pension 
examination in January 2001.  He complained of pain, 
weakness, stiffness, swelling, inflammation, instability, 
fatigue, and lack of endurance in various joints including 
his hands.  He was taking allopurinol and anti-inflammatory 
medication for his arthritis.  Any physical activity such as 
lifting, carrying, bending, walking, standing, or sitting 
would aggravate his pain.  During flare-ups, the veteran 
reported needed assistance in performing his daily 
activities.  However, he was able to brush his teeth, dress 
himself, shower, cook, vacuum, walk, shop, drive a car, push 
a lawnmower, climb stairs, and garden.  He was an unemployed 
aircraft mechanic.  

Physical examination revealed no muscle weakness, tingling, 
or numbness.  There was no evidence of edema or stasis 
dermatitis.  The veteran could make a fist and his hand 
strength was normal.  There was no fatigue, weakness, 
incoordination, or lack of endurance.  Sensory examination to 
pain and touch was normal and upper extremity motor function 
and motor strength was within normal limits.  X-rays of both 
hands showed no abnormality.  The examiner found no evidence 
of arthritis of the hands. 

Subsequent VA outpatient treatment record shows treatment for 
bilateral MCP pain and swelling.  On September 4, 2001, the 
veteran sought treatment with complaints of bilateral MCP 
swelling, pain, and stiffness.  Examination revealed no 
erythema or swelling of the veteran's hand joints.  However, 
tenderness was noted over the MCP joints bilaterally.  

Examination during treatment in December 2001 revealed mild 
tenderness and trace swelling over the MCP joints bilaterally 
with no loss of range of motion.  Similar findings were 
recorded in April 2002.  At that time, the veteran was 
observed to have swelling over his MCP joints.  He complained 
of joint stiffness, pain, and swelling.  In February 2003, he 
was noted to have a subcutaneous nodule on the left fourth 
extensor digit tendon that was soft, freely movable, and 
mildly tender.  The nodule measured 2 cm in diameter.  
Tenderness was also noted in the second and third MCP joints 
of the left hand and right wrist with no obvious synovitis.  
It was felt that the nodule was most likely a ganglion cyst.  

In July 2003, the RO granted separate 10 percent evaluations 
for arthritis of the right hand and arthritis of the left 
hand, effective September 4, 2001.  

The veteran continued to report pain, swelling, and stiffness 
in multiple joints including his hands during a VA Persian 
Gulf examination in November 2003.  However, examination of 
his extremities revealed no clubbing, cyanosis or edema with 
no joint swelling, tenderness, or erythema.  Grip strength 
was 4/5 bilaterally with intact sensation.  

In January 2004, the veteran was observed to have decreased 
range of motion in his hands with pain in his MCP joints.  

In February 2004, the veteran presented testimony before the 
undersigned. He stated he had swelling in his hands and 
wrists, which was intermittent. He stated he would take 
medication, such as Motrin and Naprosyn, which was supposed 
to take away the swelling and pain, but that it was still 
there.

Pursuant to the Board's prior Remand, the veteran was 
afforded a VA compensation and pension examination in August 
2005.  The examining physician reviewed the veteran's claims 
folder in conjunction with the examination.  It was noted 
that the veteran was right hand dominant.  While the veteran 
reported a history of swelling and weakness in his hands, 
pain was his biggest concern.  Flare-ups consist of pain and 
easy fatigability, but no lack of coordination, weakness, or 
lack of endurance.  He did not use wrist or hand braces.  He 
had neither been incapacitated nor missed work due to his 
hand condition as he was not working.  

Physical examination revealed swollen MCP, proximal 
interphalangeal (PIP), and distal interphalangeal (DIP) 
joints diffusely throughout both hands.  There was equal 
swelling in each joint.  The joints were tender to palpation, 
especially at the PIP joints.  Range of motion of the MCP 
joint of each thumb was 0 to 45 degrees while each thumb IP 
joint was 0 to 90 degrees.  The MCP joints had range of 
motion from 0 to 95 degrees, bilaterally; the PIP joints had 
range of motion from 0 to 100 degrees, bilaterally; and the 
DIP joints had range of motion from 0 to 90 degrees, 
bilaterally.  It was noted that the veteran had pain with 
range of motion.  When he made a fist there was no gap 
between the fingertip and the distal palmar crease.  The 
examiner noted that there was no limitation of motion because 
of pain, weakness, fatigability, lack of endurance, or lack 
of coordination.  With flare-ups, range of motion was 
decreased secondary to pain.  Strength of handgrip and 
interosseus function was 5/5, but strength rapidly decreased 
with fatigue and repetitive motion.  Sensation was decreased 
in the hands; however, the decrease was patchy and 
inconsistent showing no consistent dermatomal or nerve 
distribution.  X-rays revealed no obvious degenerative 
changes; however, mild periarticular osteopenia was observed.  
Bilateral hand arthropathy with symmetric boggy synovitis of 
all joints in the fingers was diagnosed.  


Legal Criteria 
 
Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected disabilities are rated under 
Diagnostic Code 5010.  Under that Diagnostic Code, it states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion.  See 38 
C.F.R. §§ 4.71a,  Diagnostic Codes 5003, 5010 (2006).  In the 
absence of limitation of motion, the disability will be rated 
as follows:

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations - 20 percent 
disabling

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups - 10 percent disabling

The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id. at Note (1).

Prior to January 2, 2002, favorable ankylosis of 5 digits of 
one hand warranted a 50 percent evaluation when the major 
hand is involved and a 40 percent evaluation when the minor 
hand is involved.  Ankylosis was considered to be favorable 
when the ankylosis does not prevent flexion of the tips of 
the fingers to within 2 inches (5.1 centimeters) of median 
transverse fold of the palm.  Limitation of motion of less 
than one inch (2.5 centimeters) was not considered disabling.  
38 C.F.R. § 4.71a, Code 5220 and note (a) following Code 
5223, effective prior to January 2, 2002.

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands were amended effective 
as of January 2, 2002.  Under the appropriate regulation, 
plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  In general, the 
anatomical position is considered as 0 degrees.  Motion of 
the thumb and fingers should be described by appropriate 
reference to the joints (See Plate III) whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71.

Under the revised 38 C.F.R. §§ 4.71 and 4.71a, the name of 
the "middle finger" is changed to "long finger" in the 
diagnostic codes pertaining to digit ankylosis, limitation of 
motion, and finger amputations.  For the index, long, ring, 
and little fingers (digits II, III, IV, and V), zero degrees 
of flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of Hand, 
Note 1.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of Hand, Note 2.  

If there is limitation of motion of two or more digits, each 
digit should be separately evaluated and the evaluations 
should be combined.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of Hand, Note 5.  

Disability evaluations based on ankylosis of the digits of 
the hand are found under Diagnostic Codes 5216 through 5227.  

Limitation of motion of individual digits of the hand is 
found in Diagnostic Codes 5228 through 5230.  Under 
Diagnostic Code 5228, limitation of motion of the thumb with 
a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers warrants a 20 percent rating.  Limitation of motion 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers warrants a 10 percent rating.  Limitation 
of motion with a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers warrants a noncompensable evaluation.  

Under Diagnostic Code 5229, limitation of motion of the index 
or long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees warrants a 10 
percent evaluation.  Limitation of motion of the index or 
long finger with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the  finger flexed to the extent possible, 
and; extension is limited by no more than 30  degrees 
warrants a noncompensable evaluation.  

Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger warrants a noncompensable evaluation.  

For the purpose of rating a disability from arthritis, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints.  38 C.F.R. § 4.45(f) 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Period Prior to September 4, 2001

The Board has thoroughly reviewed all the evidence of record.   
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's arthritis of the right hand 
and arthritis of the left hand, prior to September 4, 2001, 
both more closely approximate the criteria for a 
noncompensable disability evaluation. 

As noted above, the veteran's arthritis of the hands has been 
rated under Diagnostic Code 5010.  Despite treatment for 
joint pain and swelling in his hands, prior to September 4, 
2001, there was no X-ray evidence of arthritis of either 
hand.  While the evidence prior to September 2001 shows that 
the veteran complained of joint swelling and pain in his 
hands, there is no evidence that his symptoms were productive 
of limitation of motion of any of the joints in his hand.  38 
C.F.R. § 4.71a.  On the contrary, while mild swelling was 
noted during treatment in January 2001, he had full range of 
motion in his hands.  Furthermore, VA examination in January 
2001 revealed no limitation of motion with a normal sensory 
examination.  

The Board has considered the veteran's credible complaints of 
pain, stiffness, weakness, fatigue, and lack of endurance 
experienced in his hands prior to September 2001; however, 
there was no objective manifestation of functional loss due 
to flare-ups, fatigability, incoordination, or weakness in 
any of the joints during examination in January 2001.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

The Board has also considered rating the veteran's service-
connected right and left hand disabilities under a different 
Diagnostic Code for the period prior to September 4, 2001, 
but finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating 
based on limitation of motion of the hand or fingers.  


Rating Since September 4, 2001

The Board has also carefully reviewed the evidence of record 
and finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for arthritis of the 
right hand and arthritis of the left hand for the period 
since September 4, 2001.  Each of the service-connected 
disabilities is currently rated as 10 percent disabling.  

The evidence since September 2001 includes complaints of 
painful motion of both hands, which is substantiated by the 
medical evidence in the claims file.  However, there is no 
competent evidence of ankylosis of any digits of either the 
right or left hand during the period from September 4, 2001.  
On the contrary, recent examination in August 2005 revealed 
functional motion of both hands.  Accordingly, higher 
disability evaluations under Diagnostic Code 5220 (effective 
prior to January 2, 2002) or Diagnostic Codes 5216 to 5227 
based on ankylosis is not warranted.  

As noted above, limitation of motion of two or more digits 
requires each digit to be separately rated and then combined 
with any other service-connected digit.  See 38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of Hand, Note 5.  

In the current case, the evidence does not show limitation of 
motion of either thumb with a gap of more 1 to 2 inches (2.5 
cm to 5.1 cm) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers as contemplated by a 
10 percent evaluation under Diagnostic Code 5228.  On the 
contrary, VA examination in August 2005 reveals that the MCP 
joints in both hands had range of motion from 0 to 45 degrees 
while both PIP joints had range of motion from 0 to 90 
degrees.  The examiner noted that there was no limitation of 
motion because of pain and there was no gap between the 
fingertips and distal palmar crease when making a fist.  
Accordingly, the criteria for a compensable evaluation under 
Diagnostic Code 5228 are not met for either thumb.  

Similarly, the evidence does not show limitation of motion of 
either index or long finger with a gap of one inch (2.5 cm) 
or more between the fingertip and the proximal transverse 
crease of the palm or extension of either index or long 
finger limited by more than 30 degrees as contemplated by a 
10 percent disability evaluation under Diagnostic Code 5229.  
On the contrary, the August 2005 examination report notes 
that there was no limitation of motion because of pain and 
there was no gap between the fingertips and distal palmar 
crease when making a fist.  

Based on the foregoing, the Board concludes that the evidence 
does not show that separate compensable evaluations are 
warranted for limitation of motion of either thumb, either 
index finger, or either middle finger.  Therefore, combining 
rating based on limitation of motion of individual digits 
will not result in a combined evaluation in excess of 10 
percent for either hand.  

The Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right and left hand disabilities are 
contemplated in the 10 percent rating currently assigned.  
While the veteran has reported swelling, pain, and 
fatigability, he had no complaints of lack of coordination, 
weakness, or lack of endurance during flare-ups at the time 
of his August 2005 examination.  Furthermore, he had no 
incapacitating episodes due to his hands.  While the veteran 
was noted to have rapidly decreasing strength and increased 
fatigue with repetitive motion, the examiner found no 
limitation of motion due to pain, fatigability, lack or 
endurance, or lack of coordination.  There is no indication 
that pain, due to disability of either hand, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned for each hand. 38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

The veteran is competent to report his symptoms.  At the time 
he filed his claim for increase, he stated his right and left 
hand disabilities were worse than the noncompensable 
evaluations contemplated.  The RO granted a 10 percent 
evaluation for each hand effective from September 4, 2001.  
However, to the extent that he has asserted he warrants an 
evaluation in excess of 10 percent for each hand for the 
period since September 4, 2001, the medical evidence does not 
substantiate such an allegation.  As stated above, the 
criteria for a rating in excess of 10 percent for either hand 
has not been met.  Accordingly, the preponderance of the 
evidence is against his claims, and there is no doubt to be 
resolved. Gilbert, 1 Vet. App. at 55.


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. 38 
C.F.R. § 3.321(b)(1) (2006).  To accord justice, therefore, 
to the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Id.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board has considered whether the service-connected 
arthritis of the right and left hands warrant extraschedular 
evaluations.  However, the clinical presentations of the 
veteran's service-connected disabilities are neither unusual 
nor exceptional as to render impractical the application of 
the regular schedular standards.  See id.  The record, 
moreover, does not reflect frequent periods of 
hospitalization due to either hand disability or interference 
with employment to a greater degree that that contemplated by 
the regular schedular standards, which are based on average 
impairment of employment.  The Board is aware that the 
veteran is in receipt of a total rating for compensation 
based upon individual unemployability; however, the veteran 
has not claimed, nor has the medical evidence shown, that the 
arthritis of the right and left hands caused marked 
interference with employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected hand disabilities.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A compensable evaluation for arthritis of the right hand 
prior to September 4, 2001 is denied. 

A compensable evaluation for arthritis of the left  hand 
prior to September 4, 2001 is denied. 

A rating in excess of 10 percent for arthritis of the right 
hand is denied.

A rating in excess of 10 percent for arthritis of the left 
hand is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


